DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS WITHDRAWN
The rejection of claim 2 is withdrawn since the limitations of claim 2 have been rewritten into claim 1.

REJECTIONS REPEATED
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren et al. (US 4,733,800) in view of Tavss et al. (US 4,595,612).
Bjorkengren a tube container including a tube body that defines a container space for contents and that has a laminated structure of a plurality of materials, wherein the tube body comprises: a cylindrical laminated sheet in which both edges of the sheet are butted together; and a reinforcing tape portion provided on an inner surface of the laminated sheet along a butted portion, an outer polyethylene-based resin layer formed on an inner side of the high hardness protective layer, and an inner polyethylene-based resin layer constituting an innermost layer, and wherein the reinforcing tape portion includes a polyethylene-based resin layer as an outermost layer abutting against the inner surface of the laminate sheet (column 2, lines 25-59, column 4, line 30 through column 5, line 19 and Fig. 1).  Bjorkengren discloses that the laminate can be supplemented by additional layers (column 4, line 40-41).
Bjorkengren does not disclose the laminate sheet includes a high hardness protective polyethylene terephthalate “PET” layer constituting an outermost layer. 
Tavss discloses a tube container including a tube body which includes a high hardness protective polyethylene terephthalate “PET” layer constituting an outermost layer (column 1, lines 10-16, column 3, lines 15-30 and Figs. 1-2) for the purpose or preventing product permeation and absorption and oxygen absorption (column 1, lines 10-16).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the laminate sheet includes a high hardness protective polyethylene terephthalate “PET” layer constituting an outermost layer in Bjorkengren in order to prevent product permeation and absorption and oxygen absorption as taught or suggested by Tavss.
The limitation, “the high hardness protective layer having a pencil hardness of 3B or greater than 3B” is provided upon the combination of Bjiorkengren of Tavss since an outermost layer of PET is disclosed which is the same material recited by applicant in instant claim 2.  It would have been obvious to have provided wherein the high hardness protective layer having a pencil hardness of 3B or greater than 3B in order to provide improved mechanical properties.
Bjorkengren discloses wherein the laminated sheet and the reinforcing tape portion each includes a barrier layer having a metal foil (column 4, line 30 through column 5, line 19 and Fig. 1).
The thicknesses recited in instant claims 3 – 6 are obvious since changes in shapes and size and finding the workable or optimum range are well within the skill level of one of ordinary skill in the art (MPEP 2144.04(IV)(A-B), MPEP 2144.05(II)).  It would have been obvious to have provided the thicknesses recited in claims 3 – 6 in order to provided improved mechanical properties and/or lower costs via use of less material.
With regards to claim 6, it would have been obvious to provide different colors in order to provide improved aesthetics (MPEP 2144.04(I)) and/or provide indicia indicating which layers go where during manufacturing.

NEW REJECTIONS
There are no new rejections.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 6/15/22 have been carefully considered but are deemed unpersuasive.  Applicant’s summary of the current 103 rejection on pages 4-6 of the arguments of 6/15/22 is acknowledged.
Applicant has argued that employing PET in Bjorkengren would be contrary to the purpose of Bjorkengren, which is to provide a tube which is rolled up as it is emptied and provide dead-fold characteristics, since PET is a material that can be easily self-restored.  Moreover, the proposed modification would render a prior art invention unsatisfactory for its intended purpose.  However, Tavss specifically discloses a collapsible tube (column 1, lines 10-16, column 2, lines 7-9) comprising PET (column 2, lines 1-21, column 2, lines 54-60 and column 3, lines 4-24) which is in direct contradiction to applicant’s argument.  Furthermore, Tavss containers 2 PET layers (column 3, lines 4-24) and is collapsible (column 1, lines 10-16, column 2, lines 7-9).  It is clear that the combination of Bjorkengren with Tavss does not render Bjorkengren unsatisfactory for its intended purpose since both disclose collapsible tubes.
Applicant has argued, “Nor is the assumption that all PETs have a minimum hardness reasonable. Indeed, it is respectfully submitted that any polymer chemist of ordinary skill in the art knows that polyethylene terephthalate or PET is a generic term for all condensation polymers produced by the esterification of ethylene glycol and, for example, terephthalic acid or dimethyl terephthalate.”  However, there is no evidence that the PET of the instant application has a different structure than the PET disclosed in Tavss.
Applicant has argued that, “Although the Office holds that it would have been obvious to provide different colors ‘in order to provide improved aesthetics and/or provide indicia indicating which layers go where during manufacturing,’ if a layer of the tube had a color different from that of other layers for purpose of improving aesthetics, it would be colored in a manner that can be visually recognized from outside of the tube. On the other hand, if a layer of the reinforcing tape portion had a color different from other layers for the purpose of clearly recognizing the reinforcing tape portion while manufacturing, the polyolefin layer 13, which is the innermost layer of the laminated tube 10, and the polyolefin layer 16, which is the innermost layer of the elongated piece 15, should be configured to have different colors.  Therefore, in Bjorkengren, there would have been no motivation to change the outermost layer in the reinforcing tape portion so as to have a color different from that of the other layers as in the present invention.”  However, it would have been obvious to have provided different colors for layers 13, 16 and 15 in order to know where each layer is placed during manufacture.  It would also have been obvious to only color the outermost layer of the tape in order to indicate that the outermost layer is the layer which is attached to the tube during manufacture.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCMJune 22, 2022